Citation Nr: 1042410	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  10-28 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from July 1956 to March 1979.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.

The Board observes that, in a September 1979 rating decision, the 
RO denied the Veteran's claim of service connection for residuals 
of a right ear injury.  The Veteran did not appeal this decision, 
and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  While 
the RO noted in that decision that the Veteran did not have 
hearing loss as a residual of a right ear injury, the issue 
before the RO was not entitlement to service connection for 
bilateral hearing loss, and as such the Board does not require 
that new and material evidence be presented in order to have 
jurisdiction to consider the Veteran's claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the issue is as 
stated on the title page.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is medical evidence of record causally relating the 
Veteran's bilateral sensorineural hearing loss disability to his 
military service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred during active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2010).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in June 2009, from the 
agency of original jurisdiction (AOJ) to the appellant.  This 
letter explained the evidence necessary to substantiate the 
Veteran's claim of entitlement to service connection, as well as 
the legal criteria for entitlement to such benefits.  The letter 
also informed him of his and VA's respective duties for obtaining 
evidence.  The letter also explained how a disability rating is 
determined for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided after the issuance of an 
initial, appropriate VCAA notice.  As such, there was no defect 
with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

The record shows that the Veteran has been examined by VA in 
connection with his claim.  The Board has reviewed the 
examination report, and finds that it is adequate for the purpose 
of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained.

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Hearing Loss 

Sensorineural hearing loss, as an organic disease of the nervous 
system, will be presumed to have been incurred in, or aggravated 
by, active service if manifested to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
probative evidence to the contrary.

Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

Analysis

The Board finds that the medical evidence of record supports the 
Veteran's contention that he has bilateral sensorineural hearing 
loss disability that is causally related to noise exposure he 
experienced in service.  The Veteran reported a history of 
military noise exposure due to weapons fire and his work as a 
fighter pilot, including flight line noise and jet engines.  As 
such, the Board finds that exposure to acoustic trauma in service 
is consistent with the circumstances of his service.  38 U.S.C. 
§ 1154(a) and (b) (West 2002).  

Moreover, results of his April 2009 VA evaluation and his 
September 2009 VA examination confirm that he has sufficient 
hearing loss in both his ears to meet the threshold minimum 
requirements of 38 C.F.R. § 3.385 to be considered an actual 
"disability."  The reported audiometric findings at that time 
revealed the Veteran had auditory thresholds in the frequencies 
of 3000 and 4000 Hertz is 40 decibels or greater in each ear.  

The Board acknowledges that the Veteran had normal hearing at his 
discharge from service, and that the September 2009 examiner 
noted that the Veteran's bilateral hearing loss could not be 
attributed to a specific date or circumstance during the 
Veteran's military service, including at his discharge 
examination.  However, this is not determinative as to whether 
his current bilateral hearing loss is etiologically related to 
his military service and does not preclude service connection in 
this case.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) 
("[§ 3.385] operates to establish when a measured hearing loss 
is . . a 'disability' for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met . . .").  Further, in Hensley, the Court indicated 
a veteran need not have met the requirements of 38 C.F.R. § 3.385 
while in service, only presently.  See Hensley, 5 Vet. App. at 
158-59.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  

Given that the RO found that the Veteran is entitled to service 
connection for tinnitus incurred during his service (as granted 
in the October 2009 rating decision), based on his report of 
continuity of symptomatology since service, including at the time 
of VA examination in September 2009, the Board finds that the 
Veteran is equally competent and credible to report his having 
experienced bilateral hearing loss since service.  The opinion 
rendered in the September 2009 VA examination report, that it was 
not possible to isolate the etiology of the Veteran's hearing 
loss, since his evaluations during service and at the time of 
separation revealed his hearing to be within normal limits, is 
not sufficient to negate the Veteran's competent and credible 
report of continuity of symptomatology of bilateral hearing loss 
since service, particularly since the VA examiner conceded that 
the Veteran's tinnitus was associated with his noise exposure 
during service.  Therefore, the Board finds that the evidence of 
record is in equipoise, and with resolution of doubt in the 
Veteran's favor, finds that service connection is warranted for 
bilateral hearing loss disability.

When the evidence favorable to the claim is considered, it is at 
least as likely as not that the Veteran's current bilateral 
sensorineural hearing loss is attributable to noise exposure 
coincident with his military service.  Thus, service connection 
for bilateral hearing loss is warranted.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection of bilateral hearing loss is 
granted.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


